 In the Matter of NATIONAL LICORICE COMPANY, EMPLOYERandINTER-NATIONALBROTHERHOODOF FIREMENAND OILERS,LOCAL 473, A. F. L.,PETITIONER 1Case No. 4-RC-391.-Derided July 11, 19419DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H. Wood,Jr., hearing officer.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby. affirmed.Pursuant to the provisions. of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engagedin comercewithin the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization.claimingto represent em-ployees of the Employer.3.A question affectingcommerce exists concerning the representa-tion of employees of the Employer, within themeaning of Section9 (c) (1) and Section2 (6) and(7) of the Act.4.The Petitioner seeks to represent a unit of boiler room employeesat the Employer's Philadelphia, Pennsylvania, candy and drug manu-facturing plant.The Employercontendsthat the unitis inappro-priate because of its small size, and that these employees should beincluded in the existing production and maintenance unit.There are three employees in the proposed unit, who fire the boilersin the Employer's plan and are responsible for theirefficient opera-tion.The boiler room in which they work is a separateenclosurein the basement of the plant. The production departmentsare on threeupper floors.The basement is also used in part for storage purposes,and contains the machine shop for the maintenance crew, where they1The Petitioner's name appears as amended at the hearing.85 N. L. R. B., No. 23.140 NATIONALLICORICECOMPANY141repair the production machinery. , The maintenance crew also makesallmajor repairs on the boilers and appurtenant equipment such aspumps and water heaters. In the boiler room there is a forge, anvil,and workbench occasionally used by the maintenance crew when thereare jobs that require heating or when boilers are being repaired.Although all other employees are supervised by foremen, the boilerroom employees are directly responsible to the general manager andhis assistant without intermediate supervision.Unlike all other em-ployees, they work on a three-shift basis.They also have separateseniority.They are required to be licensed by the municipality ; thereis no qualified replacement among the other employees except the fore-man of the maintenance crew, who substitutes, in an emergency, fora boiler room employee. The Employer has bargained with the Bakeryand Confectionery Workers Union, Local No. 6, for a unit of produc-tion and maintenance employees, and for the preceding 5 years hasentered into written bargaining agreements.All of these agreementshave specifically excluded the boiler room employees, who have neverbeen represented by any labor organization.We find that the em-ployees involved herein constitute a homogeneous, identifiable boilerroom group such as we have frequently found may constitute a sep-arate appropriate unit.2We reject the Employer's contention, raised in its brief, that theunit is inappropriate because curtailment of the Employer's opera-tions might reduce the boiler room complement to only one employee.This is mere speculation unsupported by any facts in the record to showthat the Employer contemplates such action.We also deem the Em-ployer's objection to the unit because of its small size to be withoutsufficient merit, as we have previously determined that two or moreemployees may constitute an appropriate unit.'We find that all boiler room employees at the Employer's Philadel-phia, Pennsylvania, plant, excluding all other employees and super-visors as .defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later2Matter of Alderwood Products Corporation,81 N. L. R. B. 136;Matter ofTin ProcessingCorporation,80 N. L.R. B. 1369;Matterof TheWooster RubberCompany, 77 N.L. R. B.1044.1 [hatter of Tennessee Valley BroadcastingCompany,73 N. L. R. B. 1509. 142DECISIONS OF NATIONALLABOR RELATIONS BOARDthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series '5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-rnent, to determine whether of not they desire to be represented, forpurposes of collective bargaining, by International Brotherhood ofFiremen and Oilers, Local 473, A.F.L.